Affirmed as Modified and Memorandum Opinion filed April 25, 2013




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00893-CR

                        EDUARDO PEREZ, Appellant

                                       V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 228th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1171619

                 MEMORANDUM                     OPINION


      This is an appeal about court costs. On June 30, 2008, appellant pleaded
guilty to burglary of a habitation. Pursuant to a plea bargain agreement with the
State, the trial court assessed punishment at three years’ deferred adjudication
probation. The State moved to adjudicate appellant’s guilt on October 28, 2008.
Four years later, on September 29, 2012, the trial court adjudicated appellant’s
guilt and sentenced him to two years’ confinement in the Institutional Division of
the Texas Department of Criminal Justice.1 In a single issue on appeal, appellant
contends that there is insufficient evidence in the record to support the court costs
assessed against him in the judgment. We reform the trial court’s judgment to
delete the specific amount of costs assessed and affirm the judgment as modified.

      In its judgment adjudicating guilt, the trial court ordered appellant to pay
$240.00 in court costs. The clerk’s record filed with this court contains a computer
screen printout from the Harris County Justice Information Management System
(JIMS). It shows court costs in appellant’s case, which amount to $370.00.

      In Johnson v. State, 389 S.W.3d 513, 517 (Tex. App.—Houston [14th Dist.]
Oct. 16, 2012, pet. granted), this court held that when the record does not support
the assessment of a certain dollar amount in costs, the trial court errs in entering a
specific dollar amount in its judgment. The court further held that an unsigned
computer screen printout from JIMS that does not show it was brought to the
attention of the trial judge is not an actual bill of costs under article 103.001 of the
Texas Code of Criminal Procedure. Id. at 515, n. 1.

      Article 103.001 provides:

      A cost is not payable by the person charged with the cost until a
      written bill is produced or is ready to be produced, containing the
      items of cost, signed by the officer who charged the cost or the officer
      who is entitled to receive payment for the cost.
Tex. Code Crim. Proc. art. 103.001.

      While the computer screen printout bears a dated signature, there is no
evidence in the record that this computer screen printout was presented to the trial
judge before he included the specific dollar amount in the judgment. Therefore,
we cannot consider the computer screen printout as an appropriate bill of costs in

      1
          Appellant was deported shortly after his guilty plea and not apprehended until 2012.

                                                 2
this case. See Johnson, 389 S.W.3d at 515, n. 1; see also Jelks v. State, ___ S.W.3d
___, 14-12-00509-CR, 2013 WL 638921 (Tex. App.—Houston [14th Dist.] Feb.
21, 2013, no pet.). Therefore, there was no evidence in the record to support the
specific dollar amount in court costs.

       The trial court did not err in ordering appellant to pay costs, as such is
mandated by the Texas Code of Criminal Procedure. See Tex. Code Crim. Proc.
art. 42.16. The court erred, however, in entering a specific dollar amount of costs
in the judgment without any support in the record. See Johnson, 389 S.W.3d at
517.

       The State argues that this court lacks jurisdiction to consider appellant’s
claim on appeal for at least $203.00 of the costs assessed. The State points out that
the trial court assessed $203.00 in costs in the original deferred adjudication order.
A defendant placed on deferred adjudication probation may raise issues relating to
the original plea proceeding only in appeals taken when deferred adjudication is
first imposed. Manuel v. State, 994 S.W.2d 658, 661–62 (Tex. Crim. App. 1999).
Therefore, the State argues appellant cannot now challenge the original assessment
of $203.00 in costs.

       Since the Court of Criminal Appeals decided Manuel, the legislature
amended article 42.12 § 5(b) to permit review of the trial court’s determination to
proceed with an adjudication of guilt on a criminal charge. Tex. Code Crim. Proc.
Ann. art. 42.12 § 5(b).       In this case, appellant is appealing the judgment
adjudicating guilt. He is not challenging the assessment of costs in the original
deferred adjudication order; he is challenging the evidence to support the specific
dollar amount listed in the judgment adjudicating his guilt. Regardless of the
dollar figure written in the trial court’s judgment, there is no evidence to support it.

       In his prayer for relief, appellant asks this court to order the Texas
                                           3
Department of Criminal Justice to reimburse appellant all money that has been
withdrawn from his inmate trust account under Texas Government Code section
501.014(e)(4). We decline to order reimbursement for two reasons. First, there is
no evidence in the record that funds have been withdrawn from appellant’s inmate
trust account. Second, the withdrawal of funds is civil in nature and is not properly
raised in this appeal of appellant’s criminal conviction. See Harrell v. State, 286
S.W.3d 315, 318 (Tex. 2009).

      Because there is no evidence in the record to support the trial court’s
assessment of a specific dollar amount as court costs, we reform the trial court’s
judgment to delete the specific amount of costs assessed. See id.. As modified, we
affirm the judgment.



                                             PER CURIAM



Panel consists of Justices Boyce, Jamison, and Busby.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                         4